                                       IN THE UNITED STATES DISTRICT COURT
                                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    RICARDO ROWLAND,                                           )
                                                               )
                                                Plaintiff,     )
                 v.                                            )
                                                               )
    MID-AMERICA APARTMENTS, LP                                 )          1:18CV43
    d/b/a COLONIAL GRAND AT                                    )
    RESEARCH PARK,                                             )
                                                               )
                                                Defendant.     )

                                                  MEMORANDUM OPINION AND ORDER

              This matter is before the Court on a Motion for Judgment on the Pleadings

by Defendant Mid-America Apartments, LP (“MAALP”)1, [Doc. #20], and a Motion

for Partial Judgment on the Pleadings by Plaintiff Ricardo Rowland, [Doc. #22].

For the reasons explained below, each motion is denied.

                                                                   I.

              At its heart, this dispute is one between a tenant and his landlord. Rowland

began leasing an apartment at Colonial Grand at Research Park (“Colonial”) in

Durham, North Carolina in August 2015. (Compl. [Doc. #7] & Answer [Doc. #16]

¶ 55.) MAALP owns and operates Colonial, among other apartment complexes.



                                                            
1
 On May 15, 2018, Rowland and MAALP stipulated that Defendant Colonial
Realty LP merged with MAALP such that MAALP is now legally responsible for all
of its debts and liability, including any arising from Rowland’s Complaint, and that
Defendant Mid-America Apartments, Inc. either does not exist or has no affiliation
with MAALP or the apartment complex where Rowland resided. (Stipulation ¶¶ 1,
2 [Doc. #27].) Accordingly, the parties stipulated to the dismissal without
prejudice of Colonial Realty LP and Mid-America Apartments, Inc. (Id. ¶ 4.)
(Id. ¶ 15.) In October 2016, Rowland continued his residency at Colonial by

executing an Apartment Lease Contract (“Lease”). Pursuant to the terms of the

Lease, Rowland was to pay his $1,240.00 rent on or before the first day of each

month. (Lease ¶ 6, Ex. D to Compl. [Doc. #7-4].) If he failed to pay the rent on or

before the fifth day of the month, he would also be responsible for paying a late

charge of the greater of 5% of his rent or $15.00. (Id.) The Lease warns, “If you

don’t pay rent on time, you’ll be delinquent and all remedies under this Lease

Contract will be authorized. We’ll also have all other remedies for such violation.”

(Id.; see also id. ¶ 31 (describing default to include failure to “pay rent or other

amounts that you owe when due”).)

      Among those remedies is “immediate[] entitle[ment] to possession of the

premises” and “peaceful[] surrender [of] possession of the premises . . .

immediately upon . . . demand.” (Id. ¶ 12.) If Rowland failed to surrender

possession, MAALP would “re-enter and re-take possession through a summary

ejectment proceeding . . . as provided by North Carolina law.” (Id.) In addition,

included among “Other Remedies” for a resident’s default, the Lease states that

MAALP “may recover from you attorney’s fees and all litigation costs to the extent

permitted by law.” (Id. ¶ 31 § “Other Remedies”). Further, “[i]n the event we file

a summary ejectment lawsuit against you, we may also recover from you the

highest one of the following fees (which shall be in addition to late fees, attorney’s

fees, and any applicable court costs): (1) Complaint Filing Fee . . . [,] (2) Court

Appearance Fee . . . [,] (3) Second Trial Fee.” (Id.)

                                           2
 
      If MAALP were to file and serve a summary ejectment complaint against

Rowland, but then dismiss the complaint after he cured the default, Rowland

would owe the Complaint Filing Fee equal to the greater of $15.00 or 5% of his

monthly rent. (Id.) If MAALP were to file, serve, and successfully pursue summary

ejectment, judgment were entered against Rowland, and he failed to appeal,

Rowland would instead owe MAALP a Court Appearance Fee equal to 10% of the

monthly rent. (Id.) Finally, if Rowland did appeal but judgment were entered

against him after a new trial, he would owe MAALP a Second Trial Fee equal to

12% of the monthly rent. (Id.)

      Early in his tenancy at Colonial, Rowland began making late rental payments.

(See Resident Ledger (showing a late charge assessed on Oct. 6, 2015, Jan. 6,

2016, Apr. 6, 2016, May 6, 2016, June 6, 2016, July 6, 2016, Aug. 6, 2016),

Ex. E to Compl. [Doc. #7-5].) His delinquency continued into the period of the

Lease. (See id. (reflecting a late charge assessed on Nov. 6, 2016, Dec. 6, 2016,

Jan. 6, 2017, Feb. 6, 2017, Mar. 6, 2017, Aug. 6, 2017, Sept. 6, 2017).)

      On five occasions since he began residing at Colonial, entries were made on

his ledger reflecting court costs and attorney/legal fees when Rowland’s rent was

still owing after the late charge was assessed. (See id. (showing entries for

“Durham County Court Costs”, “Durham County Court Cost + Court Cost”,

“Attorney/Legal Fees”, and/or “Court Filing Fee” on Oct. 21, 2015, Nov. 14,

2016, Dec. 9, 2016, Feb. 10, 2017, Sept. 13, 2017).) Two of those five

occasions are at issue here – December 9, 2016 and September 13, 2017.

                                          3
 
              On December 6, 2016, the assistant property manager of Colonial emailed

Rowland about “Late December Rent”, notified him that “Rent not received by 4pm

Friday, December 9, 2016, will be filed on for eviction and additional fees will

apply”, and identified the “Total Amount Due as of December 6, 2016” as

$1,438.87. (Email from Dafney Jones to Rowland (Dec. 6, 2016), Ex. A to Compl.

[Doc. #7-1].) That total is the sum of remaining moneys owed from the previous

month, December’s rent of $1,240.00, and the late charge. (See Resident Ledger.)

The Resident Ledger reflects no payment having been made on or before December

9, and, instead, notes entries on December 9 for “Durham County Court Costs” of

$156.00 and “Attorney/Legal Fees” of $65.00, (id.), even though no hearing had

been held regarding summary ejectment and no attorney had appeared in court,

(Compl. & Answer ¶ 69).

              On December 12, a complaint in summary ejectment was filed against

Rowland alleging that he breached his Lease by failing to pay his rent when due in

full. (Summ. Ejectment Compl., Ex. F to Compl. [Doc. #7-6].) Colonial2 sought

only possession of the premises and reserved its right to seek monetary damages

in a separate civil action. (Id.) On December 22, judgment was entered in favor of

Colonial, and Rowland was ordered removed from the premises. (J. in Action for

Summ. Ejectment, Ex. G to Compl. [Doc. #7-7].) There is no allegation that

Rowland actually left the premises. Instead, the Resident Ledger reflects that the


                                                            
2
 The Complaint identifies the plaintiff as “Colonial Realty LP (Research Park) dba
Colonial Grand at Research Park”.
                                                               4
 
following day, a payment was made in the amount of $1,659.87, which included

the previously noted amount due of $1,438.87 plus the “Durham County Court

Costs” and “Attorney/Legal Fees”, to bring the amount owing to $0.00. (See

Resident Ledger.)

      Months later, on September 6, 2017, the assistant property manager at

Colonial emailed Rowland once again about his failure to pay rent timely. (Email

from Tatiana M. Moore to Rowland (Sept. 6, 2017), Ex. B to Compl. [Doc. #7-2].)

In the email, entitled “Colonial Grand September Late Note: Evictions Will Be Filed

on Monday 9/11/2017 @ 12PM”, Rowland was informed that, as of that date, he

was in default of the Lease and was provided an itemization of his $1,479.01

balance. (Id.) He was also warned that if his payment was not received by 9:00

a.m. on September 9, “we will file legal proceedings to obtain possession of the

apartment” and “you will be charged an additional administration fee in accordance

with your lease . . . in addition to court costs and filing fees that we will incur to

pursue the lawsuit.” (Id.)

      The assistant property manager again emailed Rowland on September 8,

2017 emphasizing “Action Required: Evictions will be filed 9/11/2017 @ 12 PM

NO Exceptions”. (Email from Moore to Rowland (Sept. 8, 2017), Ex. H to Compl.

[Doc. #7-8].) This email served as his “2nd and final notice” of past due rent,

noted that “late charges have been posted on [his] account”, and warned him that

payment must be received by noon on September 9 “to avoid court proceedings.”

(Id.) The email then provided “Eviction Information” that included “Court

                                           5
 
Costs/Attorney Fees” of “$201 for one leaseholder”. (Id.) Under a section entitled

“Additional Fees Added” was information explaining that an additional 5% of

monthly rent would be “added to your account[] (on top of all the previous fees)”

once a court date is issued, an additional 5% of monthly rent would be “added to

your account (on top of all the previous fees)” “[o]nce the court dates [sic]

happens”, and “more fees” would be added “as the process moves forward”. (Id.)

The following day, on September 9, a nearly identical email was sent to Rowland

as his “3rd and final notice” of past due rent. (Email from Moore to Rowland (Sept.

9, 2017), Ex. I to Comp. [Doc. #7-9].)

              No payment is reflected on the Resident Ledger. However, on September

13, 2017, entries were made for “Durham County Court Cost + Court Cost” of

$201.00 and “Court Filing Fee” of $62.00. (Resident Ledger.) The following day,

a Complaint in Summary Ejectment was filed against Rowland alleging that he

breached his lease when he failed to pay his rent in full. (Summ. Ejectment Compl.,

Ex. J to Compl. [Doc. #7-10].) As it did in December 2016, Colonial3 sought only

possession of the premises and reserved its right to seek monetary damages in a

separate civil action. (Id.) Before judgment was entered on the summary ejectment

complaint, though, payment was made on September 25 for the full amount owing

of $1,742.01, which included the monthly rent, late charge, “Durham County

Court Cost + Court Cost” and “Court Filing Fee”. (Resident Ledger.) Several days


                                                            
3
 The Complaint identifies the plaintiff as “Mid America Apartments LP d/b/a
Colonial Grand at Research Park”.
                                                               6
 
later, on September 28, MAALP voluntarily dismissed its action against Rowland

without prejudice. (Voluntary Dismissal, Ex. K to Compl. [Doc. #7-11].)

                                                               II.

              Rowland, on behalf of himself and a proposed class, alleges that MAALP4

violated (1) North Carolina’s Residential Rental Agreements Act (“RRAA”), N.C.

Gen. Stat. § 42-46, by charging him Court Costs and Attorneys Fees not permitted

under the statute, (2) the North Carolina Debt Collections Act (“NCDCA”), N.C.

Gen. Stat. § 75-50, et seq., when it collected and attempted to collect the costs

and fees not permitted in N.C. Gen. Stat. § 42-46, and (3) North Carolina’s Unfair

and Deceptive Trade Practices Act (“UDTPA”), N.C. Gen. Stat. § 75-1.1, et seq.,

when it collected and attempted to collect the allegedly unlawful costs and fees.

(See generally Compl.) MAALP moved for judgment on the pleadings as to each

claim, (see generally Defs.’ Mem. of Law in Supp. of Mot. for J. on the Pleadings

(“Defs.’ Mem. in Supp.”) [Doc. #21]), while Rowland moved for partial judgment

on the pleadings as to his claims that MAALP violated the RRAA and the NCDCA,

(see generally Mem. in Supp. of Pl.’s Partial Mot. for J. on the Pleadings (“Pl.’s

Mem. in Supp.”) [Doc. #23].)

                                                               A.

              Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the

pleadings are closed – but early enough not to delay trial – a party may move for



                                                            
4
    See supra n.1.
                                                               7
 
judgment on the pleadings.” A court considering a motion for judgment on the

pleadings must “view the facts presented in the pleadings and inferences drawn

therefrom in the light most favorable to the non-moving party.” Atwater ex rel.

Estate of Peterson v. Nortel Networks, Inc., 394 F. Supp. 2d 730, 731 (M.D.N.C.

2005) (citing Edwards v. City of Goldsboro, 178 F. 3d 231, 248 (4th Cir. 1999)).

Such a motion “’does not resolve the merits of the plaintiff’s claims or any

disputes of fact’”, Massey v. Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014) (quoting

Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014)), and, therefore,

should only be granted “when all material allegations of fact are admitted or not

controverted in the pleadings and only questions of law remain to be decided by

the district court”, 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1367 (3d ed. Sept. 2018 Update).

      A motion pursuant to Rule 12(c) is analyzed under the same standard as a

motion to dismiss for failure to state a claim under Rule 12(b)(6) of the Rules of

Civil Procedure. Massey, 759 F.3d at 347. Therefore, the complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556); see also McCleary-Evans v. Md. Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (noting that a

                                           8
 
complaint must “contain[] sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face in the sense that the complaint’s factual

allegations must allow a court to draw the reasonable inference that the defendant

is liable for the misconduct alleged”). However, when a complaint states facts

that are “’merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 557).

      When analyzing a Rule 12(c) motion, a court considers not only the

complaint and documents explicitly incorporated by reference and attached as

exhibits, but also the answer. See Goines v. Valley Cmty. Servs. Bd., 822 F.3d

159, 166 (4th Cir. 2016); Massey, 759 F.3d at 347. “The factual allegations of

the Answer are taken as true only where and to the extent they have not been

denied or do not conflict with the complaint.” Alexander v. City of Greensboro, No.

1:09-CV-293, 2011 WL 3360644, *2 (M.D.N.C. Aug. 3, 2011). Because a

plaintiff is not required to respond to allegations in an answer and those allegations

are deemed denied, a defendant cannot rely on allegations contained only in the

answer to support its motion. Id.

                                           B.

      Both MAALP and Rowland ultimately believe their motions to be proper

because only questions of law remain about whether or not the law permitted

MAALP to assess various costs and fees against Rowland. At the time Rowland

executed his Lease, the RRAA not only provided for the assessment of late fees,

                                           9
 
see N.C. Gen. Stat. § 42-46(a)-(d) (2016), which Rowland does not dispute, but

also specifically included three additional fees referred to as “eviction fees”, see id.

§ 42-46(e)-(g), which are the focus of this dispute. “Pursuant to a written lease,”

a landlord could charge a complaint-filing fee not to exceed the greater of $15.00

or 5% of the monthly rent if the landlord filed a summary ejectment complaint

after which the tenant cured the default and the landlord voluntarily dismissed the

action. Id. § 42-46(e). If, on the other hand, the tenant did not cure the default in

time and judgment were entered against him that was not later overturned, the

landlord could charge him an amount equal to 10% of his monthly rent. Id. § 42-

46(f). If a tenant appealed, but judgment were again entered in favor of the

landlord at a new trial, the landlord could charge the tenant an amount not to

exceed 12% of his monthly rent. Id. § 42-46(g). “It [was] contrary to public policy

for a landlord to put in a lease or claim any fee for filing a complaint for summary

ejectment . . . other than the ones expressly authorized by subsections (e) through

(g) of this section, and a reasonable attorney’s fee as allowed by law.” Id. § 42-

46(h)(3). “Any provision of a residential rental agreement contrary to the

provisions of this section [was] . . . void and unenforceable.” Id. § 42-46(h)(4).

                                           C.

      Rowland alleges that the “Durham County Court Costs”, “Durham County

Court Cost + Court Cost”, “Attorney/Legal Fees”, and “Court Filing Fee” charged

to his account in December 2016 and September 2017 are not among the fees

that the RRAA specifically permitted landlords to assess tenants against whom

                                          10
 
summary ejectment was sought. In support of its motion for judgment on the

pleadings, MAALP first contends that N.C. Gen. Stat. § 42-46 “only specifies fees

that a landlord can charge, without mentioning costs of any kind.” (Def.’s Mem. in

Supp. at 5.) According to MAALP, the RRAA is “only intended to address service

fees charged by landlords”, not the out-of-pocket court costs that were placed on

Rowland’s ledger. (Id. at 7.) MAALP then distinguishes “fees” from “costs”, citing

Black’s Law Dictionary, Friday v. United Dominion Realty Trust, Inc., 575 S.E.2d

532 (N.C. Ct. App. 2003), N.C. Gen. Stat. § 6-18 allowing costs in an action to

recover real property, and other provisions of the RRAA such as N.C. Gen. Stat. §

42-33 which ceases an ejectment when a tenant pays the rent due and “the costs

of the action” before judgment is entered. (Id. at 5-9.)

      Rowland responds that N.C. Gen. Stat. § 42-46 is unambiguous and cites

N.C. Gen. Stat. § 42-46(h)(3)’s public policy admonition and the court’s order in

Hargrove v. Grubb Management, Inc., No. 17-CVS-7995 (N.C. Super. Ct. Apr. 12,

2018) finding in favor of the tenant under facts similar to those in the instant case.

(Pl.’s Resp. in Opp’n at 5-7 [Doc. #28].) He further argues that “court ‘costs’ are

made up of ‘fees’” and cites to N.C. Gen. Stat. § 7A-305 and State v. Webb, 591

S.E.2d 505 (N.C. 2004). (Id. at 8-9; see also id. at 10-11 (addressing MAALP’s

arguments as to N.C. Gen. Stat. § 42-33 and Friday).)

      Next, MAALP argues that the RRAA expressly permitted landlords to recover

attorney’s fees, citing N.C. Gen. Stat. §§ 6-21.2 and 42-46(h)(3) and Coastal

Production Credit Ass’n v. Goodson Farms, Inc., 319 S.E.2d 650 (N.C. Ct. App.

                                         11
 
1984). (Defs.’ Mem. in Supp. at 9-12.) In response, Rowland contends that N.C.

Gen. Stat. § 6-21.2 does not provide the necessary statutory basis under the facts

of this case and MAALP never sought the award of attorney’s fees from a court.

(Pl.’s Mem. in Opp’n at 12-15.)

      Despite the parties’ substantive analysis of whether the law permitted

MAALP to charge Rowland “costs” not identified in N.C. Gen. Stat. § 42-46 and

attorney’s fees, judgment on the pleadings cannot be awarded to MAALP because

of a remaining question of fact seemingly overlooked by the parties. As noted

above, on December 9, 2016, entries were made on Rowland’s ledger for “Durham

County Court Costs” of $156.00 and “Attorney/Legal Fees” of $65.00. Similarly,

on September 13, 2017, entries were made for “Durham County Court Cost +

Court Cost” of $201.00 and “Court Filing Fee” of $62.00. Although Rowland and

MAALP make allegations, arguments, and assumptions about those entries, neither

the parties nor the exhibits consistently characterize the costs and fees and there

is nothing in the factual record that actually explains the basis for and composition

of each of those figures.

      For example, in his Complaint, Rowland refers to “court costs, filing fees,

sheriff service fees, and attorneys’ fees” as the allegedly unlawful “Court Costs

and Attorneys’ Fees” assessed against him. (E.g., Compl. ¶¶ 34, 44, 45, 63, 67,

86.) However, both parties cite N.C. Gen. Stat. § 7A-305(a) when explaining the

costs of a summary ejectment action in small claims court – $12.00 for the use of

a courtroom and related judicial facilities, $4.00 for telecommunications and data

                                         12
 
connectivity, and $80.00 for the support of the General Court of Justice for a total

of $96.00. (See Pl.’s Resp. in Opp’n at 8; Reply Br. in Supp. of Def.’s Mot. for J.

on the Pleadings (“Def.’s Reply Br.”) at 6 [Doc. #32].) MAALP also notes that the

Durham County Sheriff charges landlords $30.00 to serve a tenant with a

summary ejectment complaint, regardless of how it is served, (Def.’s Reply Br. at

7), and argues that it properly assessed all of these costs against Rowland. Yet,

neither the “Durham County Court Costs” assessed against Rowland in December

2016 nor the “Durham County Court Cost + Court Cost” assessed against him in

September 2017 equals the cost of a civil action as provided in § 7A-305, even

including the cost of service. Although the reference to “Court Costs/Attorney

Fees” of “$201” in the September 9 email from Colonial equals the amount

charged Rowland on September 13 for “Durham County Court Cost + Court

Cost”, it is dissimilar in description and there is a separate unexplained “Court

Filing Fee” charged that same day – which MAALP argues is not the Complaint-

Filing Fee permitted under the Lease or N.C. Gen. Stat. § 42-46, (Def.’s Mem. in

Supp. at 3), a conclusion that is not evident from the pleadings themselves.

      In sum, it is not possible to determine as a matter of law, based on the

pleadings, whether MAALP could lawfully assess the December 2016 and

September 2017 costs and fees against Rowland. Whether or not the law

permitted a landlord to charge a tenant against whom it sought summary

ejectment any moneys other than those specified in N.C. Gen. Stat. § 42-46, it

cannot be determined on the pleadings what the “Durham County Court Costs”,

                                          13
 
“Durham County Court Cost + Court Cost”, and “Court Filing Fee” actually are

nor, as a result, whether those particular amounts of money were lawfully

assessed.

      The same is true for the assessment of “Attorney/Legal Fees” of $65.00 in

December 2016 and the $201.00 in September 2017 to the extent that total

actually includes attorney’s fees. Whether or not the law permitted MAALP to

charge Rowland attorney’s fees as it did, it cannot be determined as a matter of

law from the pleadings the meaning of “Attorney/Legal Fees” or the numerical

support for the $65.00 and the $201.00 charged to him.

      Finally, MAALP argues that Rowland should be estopped from making his

RRAA claim because he paid those sums to settle the dispute with MAALP. (Def.’s

Mem. in Supp. at 12-13.) In so doing, according to MAALP, he waived his right to

argue those amounts were not recoverable. (Id. at 13.) However, the pleadings

themselves do not allege or admit a settlement or provide any information about

the communications or understanding between Rowland and MAALP at the time

payments were made on December 23, 2016 and September 13, 2017.

      For all of these reasons, MAALP’s motion for judgment on the pleadings as

to Rowland’s RRAA claim is denied.

                                        D.

      MAALP also moved for judgment on the pleadings as to Rowland’s NCDCA

and UDTPA claims, but they rely on the allegedly unlawful assessment of costs

and attorney’s fees described above. Because no determination as a matter of law

                                        14
 
can be made as to the RRAA claim, no conclusions as a matter of law can be made

as to these claims. Therefore, MAALP’s motion for judgment on the pleadings as

to the NCDCA and UDTPA claims is also denied.

                                          E.

       The same difficulty with the facts described above afflicts Rowland’s motion

for judgment on the pleadings. Rowland argues that only a court can award costs,

which “are an enumerated set of fees”, that filing fees are never recoverable even

under N.C. Gen. Stat. § 7A-305(d), and that service fees cannot be awarded when

service is achieved by posting, rather than pursuant to Rule 4 of the North Carolina

Rules of Civil Procedure. (Mem. in Supp. of Pl.’s Partial Mot. for J. on the

Pleadings at 12-14 (“Pl.’s Mem. in Supp.”) [Doc. #23].) He further argues that

there is no statutory authority even under N.C. Gen. Stat. § 6-21.2 for the

assessment of attorney’s fees under the facts of this case. (Id. at 14-17.)

       In response, MAALP argues that it “never charged Rowland any fee that

was not authorized by law” but, “[r]ather, on two occasions, Rowland agreed to

settle eviction proceedings . . . by paying MAALP’s costs, attorney’s fees, and

amounts due pursuant to his leasing agreement.” (Br. in Opp’n to Pl.’s Partial Mot.

for J. on the Pleadings at 7 [Doc. #30]; see also id. at 8-11.) As it did in support

of its own motion, MAALP also contends that the “eviction fees” specified in N.C.

Gen. Stat. § 42-46 are distinguishable from MAALP’s incurred costs, which it is

entitled to recover pursuant to N.C. Gen. Stat. § 7A-305(d) as a prevailing party in

a civil action. (Id. at 11-20.)

                                         15
 
      However, as with MAALP’s motion, despite the parties’ substantive

arguments on the lawfulness of costs and fees, material factual questions remain.

Whether or not the law prohibited the assessment of any moneys other than those

specifically identified in N.C. Gen. Stat. § 42-46, it cannot be determined as a

matter of law from the pleadings what the “Durham County Court Costs”,

“Durham County Court Cost + Cost”, “Attorney/Legal Fees”, and “Court Filing

Fee” actually are. In addition to the inconsistencies and lack of record explanation

identified above, Rowland characterizes these costs and fees in his supporting brief

by defining them as “Filing Fees”, “Service Fees”, and “Attorneys’ Fees” and

collectively referring to them as “Eviction Fees”. (Pl.’s Mem. in Supp. at 2.) He

frames the issue as “whether [MAALP’s] Filing Fees and Service Fees are in

addition to the fees listed in § 42-46(e)-(g).” (Id. at 11.) But these new

characterizations make the same faulty assumptions as have been made earlier –

that the costs and fees recorded on the ledger actually are the same as the parties

variously characterize them. The record simply provides no support for this

conclusion. For these reasons, Rowland’s motion for judgment on the pleadings as

to his RRAA claim is also denied.

                                          F.

      Rowland also moved for judgment on the pleadings as to his NCDCA claim.

But, as noted above with respect to MAALP’s similar motion, the same reasons

precluding judgment on the pleadings in favor of Rowland on his RRAA claim

foreclose judgment on the pleadings in his favor as to his NCDCA claim.

                                         16
 
Therefore, Rowland’s motion for judgment on the pleadings as to his NCDCA claim

is denied.

                                          G.

      While this action has been pending, the RRAA was amended. Effective June

25, 2018, the statute has a new subsection, (i), entitled “Out-of-Pocket Expenses”

that reads,

      In addition to the late fees referenced in subsections (a) and (b) of this
      section and the administrative fees of a landlord referenced in
      subsections (e) through (g) of this section, a landlord is also permitted
      to charge and recover from a tenant the following actual out-of-pocket
      expenses: (1) Filing fees charged by the court. (2) Costs for service of
      process pursuant to G.S. 1A-1, Rule 4 of the North Carolina Rules of
      Civil Procedure and G.S. 42-29. (3) Reasonable attorneys’ fees
      actually incurred, pursuant to a written lease, not to exceed fifteen
      percent (15%) of the amount owed by the tenant . . . .

N.C. Gen. Stat. § 42-46(i) (2018). Understandably, the parties have reacted to

this amendment differently. In further support of its motion, MAALP argues that

the 2018 amendment “expressly clarifies that § 42-46 permits landlords to recover

their out-of-pocket expenses.” (Def.’s Reply Br. at 1; see also id. at 2 (contending

that “the General Assembly recently clarified the legislative intent underpinning

§ 42-46 by amending it”).) On the other hand, Rowland describes this

amendment, not as a clarifying one, but as a substantive change that has only

prospective effect as of June 25, 2018. (Pl.’s Reply to Def.’s Resp. to Pl.’s Mot.

for Partial J. on the Pleadings at 7-9 [Doc. #33].)

      Whether or not the June 25, 2018 amendment to N.C. Gen. Stat. § 42-46

affects the analysis of the statute in effect during the term of the Lease, the same

                                         17
 
factual questions surrounding assessments explained in detail above remain.

Therefore, the June 25, 2018 amendment to N.C. Gen. Stat. § 42-46 does not

change the determination that each party’s motion for judgment on the pleadings

must be denied.

                                       III.

      For the reasons explained herein, IT IS HEREBY ORDERED that Defendant

Mid-America Apartments, LP’s Motion for Judgment on the Pleadings [Doc. #20]

be DENIED. IT IS FURTHER ORDERED that Plaintiff Ricardo Rowland’s Motion for

Partial Judgment on the Pleadings [Doc. #22] be DENIED.

      This the 15th day of October, 2018.



                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge


 




                                       18
 
